El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
 Convenimos con el apelante y con el fiscal de este tribunal en que la sentencia apelada no está sostenida por la prueba. El apelante fue denunciado por un delito de libelo consistente en la publicación en el diario “El Mundo”, que se edita en esta ciudad, de cierto artículo que el denunciante y la corte sentenciadora consideraron libeloso. Se presentó en evidencia un número del referido diario en que aparece el indicado artículo como firmado por el acusado, pero no se presentó su original, y la única evidencia tendente a probar que el acusado es su autor, fué la declaración del testigo Fer*28nando Sierra Berdecia, redactor de “El Mundo”, quien ma-nifestó que el original del artículo liabía sido destruido; que se recibió por correo acompañado de una carta en la que se solicitaba su publicación, que él no conoce la firma del acu-sado, pero “que llega a la conclusión” de que el acusado es el autor del artículo porque era éste el Presidente de la Unión de Estibadores, y el artículo aparece firmado por “Julio del Valle, Presidente Unión de Trabajadores de Muelles Núm! 3”; que el acusado, según el testigo, nunca rectificó; que el Sr. del Valle acostumbraba enviar a “El Mundo” informaciones, unas veces a través del agente de Mayagüez, otras por carta, y nunca escribió a “El Mundo” diciendo que las notas que se publicaban no fueran suyas. Esta es la única evidencia que ante sí tuvo la corte sentenciadora para conectar al acusado apelante con la comisión del delito.
El mero hecho de que el apelante no hubiese rectificado al aparecer un artículo publicado bajo un nombre igual al suyo, no demuestra más allá de toda duda razonable que fuese él su autor, ya que él no venía legalmente obligado a hacer tal rectificación.
Por consiguiente, sin entrar a considerar los demás errores señalados por el apelante, procede declarar'con lugar el re-curso, revocar la sentencia apelada y absolver libremente al acusado.